ADAMS, District Judge.
On the 27th day of August, 1902, about 4:30 o’clock in the afternoon, a collision occurred in New York Bay, a little below the Narrows between Fort Wadsworth and Fort Lafayette, between the steamships Peconic, bound out, and the Liguria, bound in, and libels were filed by the respective owners, to recover the resulting damages, claimed to amount altogether to over $100,000.
The weather was clear, the wind light from the southward and the tide had just commenced to ebb. Each vessel was fully manned and was in charge of a Sandy Hook Pilot. The Liguria was 403 feet long and was proceeding at her full speed of 12 knots per hour. The *849Peconic was 277.5 feet long and was proceeding at her full speed, which on this occasion was about 8 knots per hour. The point of contact was the stem of the Peconic with the port bow of the Liguria, about 75 feet from the stem. The angle of collision was from thirty to forty-five degrees.
The claim on the part of the Liguria with respect to the main facts of the collision and the faults of the Peconic, are stated in the libel against the Peconic, as follows:
“As the Liguria approached the Narrows two steamships were seen coming down to the southward bound out to sea. One was the steamship Antilla, which was a little on the Liguria’s starboard bow. The other proved to be the steamship Peconic, which was on the Liguria’s port bow. The Liguria’s course would have taken her between the Antilla and the Peconic. The Antilla, which was a little ahead of the Peconic, passed the Liguria starboard to starboard at a distance of a ship’s length or more.
When, the Liguria and the Peconic were half a mile or more apart, the Peconic appearing to change her course somewhat to the eastward, the Liguria gave her a signal of one whistle and put her engines at slow. The Peconic replied with two blasts, and undertook to cross the course of the Liguria. As soon as the Peconic blew, the Liguria repeated her signal of one' blast and followed it immediately by three blasts and reversed full speed astern. When the Peconic blew her two blasts the Antilla was already abeam of the Liguria.
The Liguria responded to the reversed engines and her stem swung to starboard. The Peconic came on and struck the Liguria a violent blow just forward of the fore rigging on the port side, staving a hole into the Liguria’s side 20 feet by 25. She then raked the Liguria’s port side, striking her at No. 2 bulkhead and again abaft the engine-room.
The Liguria continued backing until the Peconic had got clear of her, when the Liguria’s engines were stopped, and after an examination of the damage had been made she proceeded to Quarantine; thence to her pier at the foot of 34th Street, N. R.”
**********
“Said collision was not caused or contributed to by any negligence on the part of the libelant or those in charge of the Liguria, but was due solely to the negligence of those in charge of the Peconic in the following respects, among, others: She did not keep a good lookout; did not answer the signals of the Liguria and keep to the right, blew a cross signal and attempted to cross the Liguria’s course, did not stop and reverse in time to avoid a collision, and did nothing to avoid a collision.”
The claim on the part of the Peconic, in the same respect, and the faults of the Liguria, are stated in the libel against the Liguria, as follows :
“When in the Narrows those on the bridge of the Peconic sighted an Italian steamer which proved .to be the Liguria which was then distant about one and one half mile someway off Craven’s Shoal bell-buoy. As soon as the Liguria turned round said bell-buoy, she headed northward and showed her starboard bow to the Peconie’s starboard, and while so heading and pointing at a distance of still over a mile the Peconic signalled with two blasts of her steam whistle, meaning thereby that she was directing her course to port, and did therefore starboard slightly her helm to keep widening the respective courses, but no answer was heard or came from the Liguria in return. When the Liguria still heading and pointing as aforesaid was about three-quarters of a mile distant, the Peconic again signalled with two more blasts of her steam whistle, but the Liguria again gave no answer, whereupon tjiose on board the Peconic assumed that the Liguria would keep her intended course towards the Quarantine Headquarters to which point she *850was bound. When at a distance of about five ships’ lengths from each other, seeing that the Liguria was not opening out as much as expected, again the Peconic gave two blasts of her steam whistle and starboarded more, but the Liguria gave immediately one blast of her whistle and threw herself across the Peconic’s bow, whereupon the Peconic immediately stopped and reversed the engines full speed astern, but as both steamers were then very close to each other a collision was unavoidable and the port stem of the Peconic glanced about forty-two feet aft of the Liguria and both steamers were greatly damaged.”

**********

“The collision was entirely due to the carelessness and negligence of those on board the S. S. Liguria who were in charge of the navigation, command and control thereof, principally among others for the reasons that
1st. She did not keep a good lookout.
2nd. She did not answer the signals of the Peconic.
3rd. She did not keep to the left so as to pass starboard to starboard in accordance with the signals given by the Peconic.
4th. She blew a cross signal when a change of course would inevitably cause a collision.
5th. She attempted to cross the bows of the Peconic.
6th. She did not slow, stop or reverse in time to avoid a collision.
' 7th. She stopped and reversed at a time when such stopping and reversing made a collision inevitable.
8th. She omitted due precautions to avoid the collision.
In no way did those on board the Peconic contribute to the causes of said collision.”
I find from the evidence that the Peconic blew the first signal of two blasts when she was in the Narrows, indicating her intention to pass to the right of the Liguria which was then in the vicinity of Craven’s Shoal. The Peconic did this upon a supposition that as the Liguria would naturally be bound for the vicinity of the Quarantine station, which is situated on the Staten Island shore, about a half a mile above Fort Wadsworth, she would, after she had passed the Craven’s Shoal, about a mile below Fort Wadsworth, chang'e her course to the port and approach the Staten Island shore. The signal was not heard on the Liguria and the Peconic kept on, still upon the same assumption, notwithstanding the fact that the Liguria was not opening on the Peconic’s course and had not responded to her signal. The Peconic’s course was South by East, but she was proceeding a little to the eastward of such course under a slight starboard helm. The Liguria was not steering by compass, according to her pilot. She had come in by the Swash Channel and after turning into the Main Channel, her regular course up the channel was North by East % East to the Craven’s Shoal Buoy. Such course would have carried her 1500 to 1800 feet to the eastward of that buoy, where it appears she went, and she could not have deviated much from that course. Those on the Liguria say that she did not change at the buoy but kept on the same course she had been on below, but I have no doubt she did change towards the regular course up the channel, which was North by West, because the collision happened to the westward of a prolongation of the North by East % East course. Her change at the buoy, however, was not sufficient to justify the pilot of the Peconic in assuming that she was then going to Quarantine. If such had been the case, she would have opened her starboard side at once, and perceptibly, whereas she did not *851open it, and although many of those who testified for the Peconic persisted in saying that the Liguria was always showing her starboard side, till the last, when she changed across the Peconic’s bow and showed her port side, I doubt if at any time before she showed more of her starboard side than was due to the Peconic’s going slightly to the eastward under a starboard helm. In any event, the fact remained that the Liguria kept approaching the Peconic, notwithstanding the latter’s change to the eastward from her regular course down the channel of South by East, which should have been a warning of danger to those on the Peconic before it was recognized by them. It was evident from the Liguria’s approach to the Peconic, that she was not taking the expected course to Quarantine, which would have been North by West West. The Peconic, under these circumstances, blew two more signals of two blasts each and then, according to her story, getting a cross signal, her engines were stopped and reversed, but it was too late.
It is obvious that the Peconic was in fault- for the collision, and primarily so, for undertaking a two whistle course. The Liguria’s course after she made the turn, was the one the vessels were bound to navigate by. The Velocity, L. R. Privy Council Appeals, vol. 3, p. 44; The John S. Darcy (D. C.) 29 Fed. 644, 647. They were then within the provisions of Pilot Rule 1 (Act June 7, 1897, c. 4, 30 Stat. 100 [U. S. Comp. St. 1901, p. 2881]), requiring them to give signals of one blast and to pass on the port side of each other. She was also in fault for continuing such course, without diminution of speed, until the cross signal of the Liguria. There was clearly a risk of collision when the bearing of the Liguria did not change appreciably, requiring the Peconic to check her speed or stop. The Maverick (D. C.) 75 Fed. 845, 847; Id., 84 Fed. 906, 908-909, 28 C. C. A. 562. She was also in fault for not hearing the first signal given by the Liguria and for not reversing her engines when danger of collision appeared.
The Liguria’s claim is that there was about a quarter of mile of space between the Peconic and the Antilla, giving her ample room to go between them, and that she consequently blew a signal of one blast to the Peconic, to secure a port to port course, under the rule. In fact, there were but about 200 feet between those vessels and without a change of course on the part of the Peconic to the starboard under a port Helm, navigation between them was attended with considerable risk. Apart, however, from the narrow margin for safety, the difficulty with the Liguria’s position is, that before she blew her first single blast, the Peconic had already initiated, and commenced to navigate upon, a two blast starboard to starboard course, and the proposed course of the Liguria was a dangerous one. The Liguria not only failed to hear the Peconic’s first signal, which was an indication of danger, in view of the Liguria’s course, but after she blew her one whistle signal, porting slightly, and the Peconic responded with a signal of two blasts, she again blew a one blast cross signal. At this time, the vessels were only a few lengths apart and were coming together at a combined speed of 2,000 feet per minute, rendering an avoidance of a collision by any movement of the helms of the vessels *852impossible. I have very little confidence in the testimony of the navigator of the Liguria. It was said by him that when the Liguria first signalled, the Peconic was three points on her port bow. This was evidently never the case after the vessels came in view of each other. Probably before the Liguria changed to the westward at the Craven’s Shoal Buoy, the Peconic was about two points on her port bow, but after that, the Peconic bore almost directly ahead, doubtless at first showing her starboard side to the Liguria somewhat more than the port. The actual turn of the Liguria at the Craven’s Shoal Buoy probably brought her nearly upon her proper course, of North by West, up the channel and the Peconic remained slightly to the port of the Liguria, but this bearing was only temporary, owing to the Peconic’s starboard helm, and towards the last, the iatter was more on the Liguria’s starboard than port bow, until both vessels stopped and reversed, throwing their heads to starboard, when the Peconic was again on the Liguria’s port. The testimony is so confused and conflicting that it is almost impossible to work out exactly what the Liguria did and much is left for inference. The original determination of the Liguria’s pilot to go to the right was correct but he was wrong in persisting after the Peconic’s action was, or should have been observed. It is clear that the Liguria must be held for failing to hear the Peconic’s first signal, for insisting upon a cross signal course, and for not stopping and reversing when it became evident that the Peconic was endeavoring to cross her bow, in opposition to her signals.
Decrees dividing the damages, with orders of reference.